Citation Nr: 0515896	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date earlier than August 4, 1998 
for the establishment of service connection for an acquired 
psychiatric disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1938 to June 
1939, and from March 1943 to October 1943.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 decision by the RO in Honolulu, 
Hawaii that, in pertinent part, granted service connection 
for an acquired psychiatric disorder, effective August 4, 
1998.  The veteran appealed for an earlier effective date.  A 
personal hearing was held before an RO decision review 
officer in September 2000.  A hearing was held at the RO 
before the undersigned Veterans Law Judge (i.e., a Travel 
Board hearing) in June 2001.  In January 2002, the Board 
remanded the case to the RO for further procedural 
development.  The case was subsequently returned to the 
Board.

The Board notes that in January 2002, the Board remanded the 
case to the RO primarily for the RO to adjudicate the issue 
of whether there was clear and unmistakable error (CUE) in an 
April 1961 RO rating action which severed service connection 
for a psychoneurotic disorder, or in a May 1974 rating 
decision which denied service connection for an acquired 
psychiatric disorder.  In a rating decision dated in January 
2003, the RO determined that the April 1961 rating decision 
was not based on CUE.  A notice of disagreement was received 
from the veteran in March 2003.  In January 2004, a statement 
of the case was promulgated on the issue of CUE in the April 
1961 rating decision.  A timely substantive appeal has not 
been received from the veteran on this issue, and thus this 
issue is not in appellate status and will not be addressed by 
the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2004).  In a January 2004 
rating decision, the RO determined that the May 1974 rating 
decision was not based on CUE.  The veteran was notified of 
this decision, and he did not appeal.  38 U.S.C.A. § 7105 
(West 2002).

Hence, the only issue which will be addressed by the Board is 
that listed on the first page of this decision.


FINDINGS OF FACT

1.  In a February 1944 rating decision, the RO established 
service connection for psychoneurosis, anxiety, effective 
October 1943.

2.  In an unappealed April 1961 rating decision, the RO 
severed service connection for a psychiatric disorder.  

3.  In an unappealed May 1974 rating decision, the RO denied 
service connection for a psychiatric disorder.  

4.  The veteran's application to reopen his claim for service 
connection for an acquired psychiatric disorder was received 
by the RO on August 4, 1998.  Service connection for a 
psychiatric disorder was granted, effective August 4, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 4, 
1998, for service connection for an acquired psychiatric 
disorder, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The Board finds that, to the extent 
possible, all relevant evidence has been obtained with regard 
to the veteran's claim for an earlier effective date for the 
award of service connection for an acquired psychiatric 
disorder, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran has been 
provided with an August 2000 statement of the case and 
supplemental statements of the case dated in December 2000, 
March 2003, and July 2004 that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and notified him of the evidence needed to prevail on the 
claim.  In addition, in letters dated in December 2002 and 
March 2004, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  In light of the foregoing, 
the Board finds that VA gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board points out that the VCAA only requires that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Therefore, any error with respect to timing of a VCAA notice, 
as well as any error in not providing a single notice to the 
veteran covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102 (2004).

With respect to VA's duty to assist, the Board notes that 
during this appeal, the veteran testified at an RO hearing in 
September 2000, and before one of the undersigned Veterans 
Law Judges in June 2001.  In addition to the transcripts of 
these hearings, the veteran has submitted voluminous written 
arguments and evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give him another opportunity to present 
additional evidence and/or argument.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, there is no reasonable 
possibility that additional assistance would aid the veteran 
in substantiating his claim.  As such, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The veteran had active service from December 1938 to June 
1939, and from March 1943 to October 1943.  He claims 
entitlement to an effective date earlier than August 4, 1998, 
for the award of service connection and a 50 percent rating 
for an acquired psychiatric disorder.  He has argued that 
there was CUE in an April 1961 RO decision which severed 
service connection for a psychiatric disorder.  However, as 
noted above, the veteran has not perfected an appeal on the 
issue of CUE in a prior rating action, and thus this issue is 
not currently before the Board.  38 U.S.C.A. § 7105 (West 
2002).

In a February 1944 rating decision, the RO established 
service connection for psychoneurosis, anxiety, effective 
October 1943.

In a November 1960 rating decision, the RO proposed severance 
of service connection for a psychiatric disorder.  This 
severance was effectuated in an April 1961 rating decision.  
The veteran was notified of this decision by a letter dated 
in April 1961, and he did not appeal.

During the course of a March 1974 RO hearing pertaining to 
other issues, the veteran raised a claim for service 
connection for a psychiatric disorder.

In a May 1974 decision, the RO denied service connection for 
a psychiatric disorder.  The veteran was notified of this 
decision by a letter dated in May 1974, and he did not file a 
timely appeal.

On August 4, 1998, the RO received a new claim from the 
veteran for service connection and compensation for an 
acquired psychiatric disorder.

At a July 1999 VA psychiatric examination, the examiner 
diagnosed dysthymic disorder, early onset, generalized 
anxiety disorder, amphetamine abuse and dependence in 
sustained full remission, polysubstance abuse in sustained 
full remission, and borderline personality disorder.  In a 
July 1999 addendum, the examiner opined that it was possible 
that the veteran's current depressive and anxiety symptoms 
were related to his military hospitalization and subsequent 
circumstances which led to his discharge from the Air Force.

In a July 1999 decision, the RO granted service connection 
and a 50 percent rating for a psychiatric disorder, effective 
from August 4, 1998.  The instant appeal then ensued.

In multiple written statements and testimony, the veteran has 
essentially asserted that he incurred a psychiatric disorder 
during military service as a result of in-service treatment, 
including medication, surgery, and hospitalization, for a 
sinus disorder, and that service connection for a psychiatric 
disorder was improperly severed in an April 1961 rating 
decision.  He has contended that due to his psychiatric 
disorder and substance abuse, he was unable to file timely 
appeals to adverse RO determinations, and that therefore an 
effective date of November 30, 1947 is warranted for the 
grant of service connection and compensation for a 
psychiatric disorder.  
 
The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year of separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1) (West 2002); 38 C.F.R.§ 3.400 (b)(2)(i) (2004).  If 
the grant is based on a claim which has been finally denied 
and subsequently reopened by the submission of new and 
material evidence, the effective date is the date of receipt 
of the new claim, or the day entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q), (r) (2004).

The unappealed May 1974 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).  Where there has been a prior final 
denial, the award of VA benefits may not be effective earlier 
than the date the VA received the particular application for 
which the benefits were granted.  Washington v. Gober, 10 
Vet. App. 391 (1997). Thus, the effective date for service 
connection for an acquired psychiatric disorder may be no 
earlier than the date the application to reopen the claim was 
received by the VA, on August 4, 1998.

For the foregoing reasons, the weight of the evidence is 
against an effective date earlier than August 4, 1998, for 
the grant of service connection for an acquired psychiatric 
disorder, based on a reopened claim.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

An effective date earlier than August 4, 1998, for the grant 
of service connection for an acquired psychiatric disorder, 
is denied.


____________________________	
	____________________________
D. C. SPICKLER					LAWRENCE M. SULLIVAN
Veterans Law Judge					Veterans Law Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


